Citation Nr: 1119665	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for breathing problems, claimed as due to in-service asbestos exposure.

2.  Entitlement to service connection for bilateral ankle and knee pain, claimed as arthritis.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 2002 to June 2006.  Service in Iraq and Afghanistan is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, denied the Veteran's service-connection claims for breathing problems and for arthritis.  The Veteran disagreed with the RO's decisions and perfected an appeal as to both issues.

The Veteran requested a Travel Board hearing on his January 2008 substantive appeal [VA Form 9].  The Veteran however withdrew this request in November 2008, and he has not requested that a new hearing be rescheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).  

In December 2009, the Board remanded the Veteran's claims for additional evidentiary development.  The Appeals Management Center (AMC) readjudicated the claims in a March 2011 supplemental statement of the case (SSOC), and the claims folder has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate reason, to report for VA respiratory and musculoskeletal examinations which were scheduled in compliance with the Board's December 2009 remand instructions.

2.  The evidence of record does not demonstrate that a respiratory disability manifested by breathing problems currently exists.

3.  The evidence of record does not demonstrate that a bilateral knee or bilateral ankle disability currently exists.


CONCLUSIONS OF LAW

1.  A respiratory disability manifested by breathing problems was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.655 (2010).

2.  A bilateral knee or ankle disability was not incurred in or aggravated by the Veteran's active duty military service, and may not be so presumed.  38 U.S.C.A. 
§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309,  3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in December 2009 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA examinations to determine whether the Veteran has current disabilities affecting his lungs, ankles, or knees, and if so, whether any such disabilities are etiologically related to the Veteran's active duty military service.  The AOJ was then to readjudicate each of the Veteran's claims.

The AOJ scheduled the Veteran for VA examinations to take place in January 2010.  After the Veteran failed to report to these examinations, the AOJ rescheduled the exams for January 2011.  Again, the Veteran failed to report.  Accordingly, the AMC readjudicated the Veteran's claims on the record before it in a March 2011 SSOC.

Thus, the Board's remand instructions have been complied with, to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in August 2006.  Subsequently, in February 2007, the RO adjudicated the Veteran's claims in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claims for breathing problems and arthritis.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's lay statements of argument have been obtained.  Additionally, the Veteran was afforded a VA general examination that, in part, addressed his complaints of joint pain and breathing trouble in September 2006.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  

As noted above, the Veteran failed to report to VA examinations scheduled for January 2010 and January 2011.  Significantly, the Veteran was notified of this failure to report in the above-referenced March 2011 SSOC.  The Veteran has not provided an explanation for his failure to report, and he has not since requested that these examinations be rescheduled.  

The Court has specifically held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran withdrew his request for a personal hearing before the Board.

Accordingly, the Board will address the claims on appeal.

Initial matter - failure to report to a VA examination

As noted above, the Veteran failed to report for his scheduled VA examinations first in January 2010, and then again in January 2011.  The consequences of failing to report for a VA examination are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  For purposes of this section, the terms "examination" and "re-examination" include periods of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a re-opened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

As discussed in the Introduction above, the RO originally denied the Veteran's service-connection claims for breathing problems and for arthritis in February 2007.  The Veteran disagreed with the RO's decisions, and perfected appeals as to both issues.  In December 2009, the Board remanded the claims to the AOJ for further evidentiary development-namely, so that VA examinations could be scheduled.  

In a December 29, 2009 letter, the RO advised the Veteran that he would be scheduled for examinations in reference to his appeal.  He was informed that if he could not keep the appointment, he should contact the VA medical facility as soon as possible.  The letter read in part as follows:

The law states that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record.  Example of good cause include, but is not limited to, illness or hospitalization, death of a family member, etc.  Without the examination, we may have to deny your claim, or you might be paid less than you otherwise would.

See the November 29, 2010 RO letter, page 3.

The Veteran failed to report for his January 2010 scheduled examinations.  Subsequently, the AOJ discovered that the Veteran had changed addresses, and appropriately determined that new examinations should be scheduled, with notice of examination dates sent to the Veteran's updated address.  Indeed, these examinations were scheduled for January 2011.  Pertinently however, the Veteran again failed to report.  The Veteran was subsequently notified of this failure to report in the March 2011 SSOC, and he has not since provided any adequate reason or explanation of good cause for this failure as to any of his examinations.  

Crucially, the VA has received no returned mail as to any notification letter or adjudicatory document sent to the Veteran since the Board's December 2009 remand, and the Veteran has not indicated that his current address of record is inaccurate or outdated.  Indeed, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) [VA need only mail notice to the last address of record for the presumption to attach].  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran has offered no evidence demonstrating or suggesting as much.   

Thus, the record shows that appropriate notification letters were sent to the Veteran at his last known address of record.  The letters were not returned by the United States Postal Service.  The Board is therefore satisfied that the Veteran was properly and promptly notified of the date and time of his medical examinations, and the subsequent adjudication of his claim in March 2011. 

It is the responsibility of VA to obtain sufficient evidence to render an informed decision in a case.  The Court has impressed upon VA the seriousness of this responsibility in cases too numerous to mention.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  VA's responsibility was both clarified and amplified through the enactment of the VCAA.  The responsibility that the evidentiary record be developed to its fullest possible is not, however, unilateral; as noted above, the veteran must cooperate in this development, and his failure to cooperate may precipitate action adverse to the interests of his claim.

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination . . . ." one should be scheduled.  In this case, VA examinations were indeed necessary to grant the benefits sought by the Veteran, namely service connection for breathing problems and arthritis, because clarification was necessary as to the Veteran's current diagnoses, if any, and whether any etiological link exists between a diagnosed disability and the Veteran's service.  Cf. 38 C.F.R. § 3.159(c)(4) (2010).

It is plain from the record before the Board that the Veteran has been advised of what was required of him to adjudicate these claims, and he has failed to comply.    See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); see also Wood, 1 Vet. App. at 193.  There is of record no correspondence or report of contact from the Veteran which would explain his failure to report for either the January 2010 examinations or the January 2011 examinations, even though the RO told him that he should contact the VA medical facility if he cannot report for the examination as scheduled.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court pointed out that VA must show that a claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) (2010)], or "good cause" [see 38 C.F.R. § 3.655 (2010)] for failing to report for a scheduled examination.  In this case, as discussed above, the Veteran has not provided an "adequate reason" or "good cause" for his failure to report to be examined when VA so requested.  Indeed, the VA has received no communication from the Veteran since prior to the Board's December 2009 remand.

It is clear that VA has done its utmost to develop the evidence with respect to the Veteran's service-connection claims.  Any failure to develop this claim rests with the Veteran himself.  It is the responsibility of veterans to cooperate with VA.      See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore concludes that entitlement to service connection for breathing problems, or for ankle or knee pain [claimed as arthritis], cannot be established without a current VA examination.  In light of the Veteran's disinclination to fully cooperate with the process, the Board also finds that good cause for his failure to report for the VA examination has not been shown.  As both of the Veteran's claims constitute original compensation claims, it is required that the Board make a decision on each claim based on the evidence of record as it currently exists, pursuant to 38 C.F.R. § 3.655. 


Merits of the claims for service connection

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002);       38 C.F.R. §§ 3.307, 3.309 (2010).

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his breathing problems and bilateral ankle and knee pain are manifestations of current disabilities that are etiologically related to his active duty military service.

As noted above, in order to establish service connection for the claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.  

With respect to the Veteran's claimed breathing problems, x-rays taken at a September 2006 VA examination revealed several small lung nodules that were identified by the examiner as "probably representing old granulomatous disease."  Crucially however, the VA examiner did not indicate whether such nodules were indicative of any current respiratory disease or disability.  Indeed, the Veteran himself denied having breathing problems at this examination, noting that his breathing was fine, and that he has had "no continued problems with breathing."  Pulmonary function tests (PFTs) administered at the examination also revealed "normal" lung volumes and spirometry.  See the September 2006 VA examiner's report.  

Treatment reports dated since the Veteran's separation from service in 2006 similarly reflect normal functioning of the lungs.  For example, a June 24, 2006 VA Nursing Care Note pertinently indicated that the Veteran's "respiratory pattern is regular and of normal depth with symmetrical expansion, [b]reath sounds are clear and equal bilaterally, [a]bsence of cough and secretions, [a]bsence of dyspnea at rest and with exertion."  Subsequent VA treatment reports dated in July 10, 2006 and August 25, 2006 both demonstrate that the Veteran's lungs were clear to auscultation and percussion ("a/p") upon examination.  More recently, the Veteran's private physician, Dr. N.R. indicated that the Veteran experienced no shortness of breath or chest pain.  See the October 24, 2007 private treatment report of Dr. N.R.  

As noted above, per the instructions of the Board's December 2009 remand, the VA scheduled the Veteran for two additional VA respiratory examinations to determine whether the Veteran in fact has a current lung disability, and if so, whether such disability is related to his active duty military service.  Crucially, the Veteran failed to report to both examinations.  

With respect to the Veteran's claimed knee and ankle arthritis, the Board initially notes that the Veteran has not been diagnosed with arthritis of either knee or either ankle joint within one year of discharge from service, or at any time thereafter.  See 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, although the Veteran has complained of intermittent knee and ankle pain, the evidence of record contains no formal diagnosis of any ankle or knee disability.  Although x-rays of the Veteran's ankles taken at the September 2006 VA examination did show a "bony projection arising from the distal aspect of the talus" of the Veteran's left ankle, no actual left ankle disability was identified.  Rather, further testing was recommended.  See the September 2006 VA examiner's report.  A VA treatment report dated June 24, 2006 pertinently indicated that the Veteran had full range of motion of all joints, optimum muscle tone in all four extremities, and had full weight bearing without assistance or assistive devices.  Additionally, at a subsequent October 24, 2007 private examination with Dr. N.R., the Veteran specifically reported that he experienced no joint pain.  Dr. N.R.'s musculoskeletal examination was "unremarkable."  

As above, per the Board's December 2009 remand instructions, the VA scheduled the Veteran for two different musculoskeletal examinations to determine if he in fact had any bilateral knee or ankle disability, and if so, whether such disability or disabilities was etiologically related to his active duty military service.  The Veteran failed to report to both examinations.

The Board has no reason to doubt that the Veteran currently experiences intermittent breathing problems, or knee and/or ankle pain.  Indeed, he is competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, it was the Veteran's lay assertions that prompted the VA to request additional testing of the Veteran's respiratory and musculoskeletal systems to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the Veteran failed to report to these examinations.  The evidence of record as it currently exists, absent the necessary medical clarification requested above, does not contain adequate medical diagnoses of any current lung, knee, or ankle disabilities.  

Critically, the Veteran, as a layperson, is not competent to report that the breathing trouble or joint pain he currently experiences are manifestations of any chronic underlying disability.  Indeed, breathing problems as well as internal disabilities affecting the joints are complex latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he currently experiences pain in his knees and ankles, or trouble breathing, do not constitute competent clinical diagnoses of an existing knee, ankle or lung disability.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The Board adds that symptoms such as pain alone are not sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted].

In the absence of any diagnosed lung, knee or ankle disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's claims, and both claims fail on this basis alone.  

Because a preponderance of the evidence is against the Veteran's claims, the benefits sought on appeal are denied.


ORDER

Service connection for breathing problems is denied.

Service connection for bilateral ankle and knee pain, claimed as arthritis, is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


